     Case 2:09-cr-00222-HDM-PAL Document 221 Filed 12/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                 Case No. 2:09-cr-00222-HDM-PAL
10
                               Plaintiff,
11          v.                                              ORDER
12    ANTHONY SWANSON,
13                             Defendant.
14
           Defendant Anthony Swanson has filed a second motion for
15
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
16
      No. 214). The government has opposed (ECF No. 218), and Swanson
17
      has replied (ECF No. 219).
18
           The court denied Swanson’s first motion for compassionate
19
      release on August 19, 2020, after concluding that there did not
20
      appear to be a rapid spread of COVID-19 in Swanson’s institution,
21
      and that, regardless, the 18 U.S.C. § 3553(a) factors did not favor
22
      early release. The only additional allegations raised in Swanson’s
23
      latest motion that were not considered by the court previously are
24
      that (1) there has now been a severe outbreak of COVID-19 at
25
      Swanson’s institution; (2) the measures taken by the institution
26
      have not worked to prevent an outbreak of COVID-19 and do not allow
27
      inmates to protect themselves from infection; and (3) Swanson has
28


                                            1
     Case 2:09-cr-00222-HDM-PAL Document 221 Filed 12/23/20 Page 2 of 3


 1    contracted the COVID-19 virus and continues to suffer a number of

 2    serious     symptoms,       including     heart      palpitations,       rhinitis,

 3    shortness of breath, and numbness in his arms and legs while

 4    sleeping. Swanson argues that he cannot protect himself from

 5    reinfection in the institution and that, because of his underlying

 6    condition of obesity, he remains at risk of severe illness if he

 7    is reinfected.

 8           Given that Swanson has already contracted COVID-19, the court

 9    is not persuaded that extraordinary and compelling reasons exist

10    on the basis of these additional facts and allegations. Recent

11    scientific       studies      have    found   that     COVID-19        neutralizing

12    antibodies are stably produced for 5-7 months after onset of

13    illness. See Tyler J. Ripperger et al., Orthogonal SARS-CoV-2

14    Serological       Assays      Enable     Surveillance        of   Low-Prevalence

15    Communities and Reveal Durable Humoral Immunity, Immunity (Oct.

16    13,        2020),          https://www.cell.com/immunity/fulltext/S1074-

17    7613(20)30445-3. And documented cases of reinfection, while they

18    do    exist,    are   rare.    See    https://www.cdc.gov/coronavirus/2019-

19    ncov/your-health/reinfection.html.            Accordingly,        it    is   highly

20    unlikely       Swanson   will    be    reinfected,     and    speculative     that

21    reinfection would lead to significantly more serious symptoms than

22    he is currently experiencing. Further, it is likely that a COVID-

23    19 vaccination will be available relatively soon for inmates in

24    the federal institutions. Finally, Swanson’s additional arguments

25    do not change the court’s conclusion that the § 3553(a) factors do

26    not favor early release.

27           Accordingly, on the basis of the foregoing and for the reasons

28    set forth in the court’s order of August 19, 2020, IT IS THEREFORE


                                                2
     Case 2:09-cr-00222-HDM-PAL Document 221 Filed 12/23/20 Page 3 of 3


 1    ORDERED that Swanson’s second motion for compassionate release

 2    (ECF No. 214) is hereby DENIED.

 3         IT IS SO ORDERED.

 4         DATED: This 23rd day of December, 2020.
 5

 6                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           3
